Citation Nr: 1124719	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include histoplasmosis and chronic mediastinal and left hilar adenopathy.

2.  Entitlement to service connection for joint pain, to exclude bilateral hip pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep problems, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

5.  Entitlement to service connection for bilateral hip pain, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

	
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has broadened the issue of entitlement to service connection for PTSD to encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for histoplasmosis was also expanded to include any current pulmonary disabilities, to include chronic mediastinal and left hilar adenopathy, pursuant to Clemons, supra. 

For reasons that will be discussed below, the Board has separated the issue of entitlement to service connection for bilateral hip pain from the broader issue of entitlement to service connection for joint pain.

In April 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In September 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record reflects that the Veteran submitted additional evidence to the Board and has waived initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for bilateral hip pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record is against finding that the Veteran's current pulmonary disabilities, to include histoplasmosis and chronic mediastinal and left hilar adenopathy, had their onset in service or that they are otherwise associated with his active duty.

2.  The preponderance of the competent and probative evidence of record does not reflect that the Veteran is experiencing symptoms of joint pain (excluding bilateral hip pain) that are due to a known diagnosis or an undiagnosed illness.  

3.  The Veteran's sleep problems are attributed to sleep apnea, a known clinical diagnosis, which was not manifested in service and is not otherwise shown to be related to service.

4.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran does not have a current PTSD diagnosis for purposes of establishing service connection.
  
5.  The Veteran did not exhibit an acquired psychiatric disability in service, psychosis was not manifested within one year of separation from service, and an acquired disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Veteran's current pulmonary disabilities, to include histoplasmosis and chronic mediastinal and left hilar adenopathy, are not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).
	
2.  Service connection for joint pain (excluding bilateral hip pain) is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The Veteran's sleep apnea is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

4.  An acquired psychiatric disability, to include PTSD and depressive disorder, was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 4.125 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes March 2003 and September 2003 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his service connection claim for a lung condition, later identified as histoplasmosis.  The appellant was also advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  He was given this information with respect to the issues of entitlement to service connection for joint pain and sleep problems, to include as due to an undiagnosed illness, in November 2003.  Notice for his PTSD claim was issued in May 2004, while additional notice letters for all of the claims on appeal were sent to the Veteran in June 2004 and November 2004.  A January 2011 supplemental statement of the case advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.
  
All except the November 2004 letter and January 2011 supplemental statement of the case were issued prior to the initial rating decision denying entitlement to service connection in September 2004.  These claims were readjudicated following the November 2004 notice letter in a January 2005 statement of the case and supplemental statements of the case from March 2005, November 2008, and January 2011.  Thus, any deficiencies in the content or timeliness of the November 2004 notice letter would not be prejudicial.

Despite the untimely notice provided to the appellant on the disability rating and effective date elements of his claims, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claims for compensation, any questions as to the appropriate disability evaluations or effective dates to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and identified private medical records.  The Veteran has informed VA that he is receiving benefits from the Social Security Administration (SSA).  VA submitted four requests to SSA for these records, but was informed in October 2007 that SSA was unable to locate the requested records.     

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in connection with his claims in February 2004, March 2004, March 2006, September 2010, and October 2010.  The Board finds that the resulting examination reports are adequate for purposes of determining the claims decided herein.  These examination reports reflect review of the claims folder.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  The Board notes that the September 2010 VA examination was conducted in response to deficiencies of the February 2004 and March 2006 examinations.  For these reasons, the Board concludes that the February 2004, March 2004, March 2006, September 2010, and October 2010 VA examination reports in this case collectively provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis and psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

On November 2, 1994, Congress enacted the 'Persian Gulf War Veterans' Act,' Title I of the 'Veterans' Benefits Improvements Act of 1994,' Public Law 103-446.  That statute added a new section 1117 to Title 38, United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  To implement the Persian Gulf War Veterans' Act, VA added a regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is documented to have had such service.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term 'chronic disability' was changed to 'qualifying chronic disability,' and the definition of 'qualifying chronic disability' was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  38 C.F.R. § 3.317(a)(4).

The term 'objective indications of a qualifying chronic disability' includes both 'signs,' in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A.  Pulmonary Disability

The Veteran claims entitlement to service connection for a pulmonary disability, to include histoplasmosis and chronic mediastinal and left hilar adenopathy.  He essentially claims that this condition was incurred as a result of his service in Southwest Asia.  The Veteran has not claimed that this condition is due to an undiagnosed illness; rather, he believes it is a result of breathing in sand, dust, and bacteria while in the desert.  

The Board has conducted a thorough review of the Veteran's service treatment records.  These records reflect that the Veteran had a cyst removed from the left side of his neck from 1982, approximately six years before he entered service.  An October 1982 radiology report notes that the Veteran's lungs and pleural spaces were clear.  Later that month, the Veteran underwent a resection of a vascular malformation in the neck.

The Veteran's May 1988 entrance examination report notes that his lungs and chest were clinically normal.  He reported no history of asthma, shortness of breath, or pain or pressure in the chest on his May 1988 entrance medical history report, and he indicated on a May 1988 medical prescreening form that he had never had asthma or respiratory problems.  On an undated health questionnaire for dental treatment, the Veteran responded that he did not get short of breath after climbing one flight of stairs.  A service treatment record with entries for July 1989 and September 1989 notes that the Veteran complained of having had chest pain in his upper right quadrant for the past day.  He was assessed as having costochondritis and was given medication and assigned bed rest.  His December 1991 separation examination report notes that his lungs and chest were clinically normal, and that month's separation examination report reflects that the Veteran reported no history of asthma, shortness of breath, or pain or pressure in his chest.  In short, the Veteran's service treatment records contain no evidence that he ever complained of or was treated for a pulmonary disability during service.  

The existence of a current disability is not disputed, as the Veteran has submitted numerous medical records describing the treatment he has received for histoplasmosis.  A February 1998 VA medical record notes that chest x-rays showed a left hilar mass and pleural effusion after the Veteran sought treatment for a cough with pleuritic pain and shortness of breath.  Another February 1998 record notes that the Veteran reported his chronic cough had started in Fall 1997.

With respect to evidence of a link between the Veteran's current disability and his military service, the Board notes that the Veteran has submitted a December 2002 opinion from a private pulmonologist.  This letter diagnoses the Veteran with severe chronic mediastinal and left hilar adenopathy and notes compression of the right main pulmonary artery by the adenopathy.  It also notes that the Veteran has a chronic left lower lobe cavity lesion in the left lower lobe of his lung.  This record notes that the Veteran became ill after serving in the Gulf War from 1990 to 1991 in Iraq, Kuwait, and Saudi Arabia and opines that it is likely that the Veteran developed these lung diseases while serving in the Gulf War from 1990 to 1991.  Records reflect that the private pulmonologist had treated the Veteran prior to offering this etiology opinion, and a July 2002 record reflects that, in addition to his service in Desert Storm from December 1990 until May 1991, the Veteran was working at a factory where he ground and cut Plexi-glass.  

A February 2004 chest x-ray is noted to show mediastinal and hilar adenopathy from old histoplasmosis.

A February 2004 Gulf War Syndrome examination report diagnoses pulmonary histoplasmosis with fibrosing mediastinitis, which has caused compression of the left pulmonary artery as evidenced by abnormal perfusion on the left of the VQ-scan.  It was noted that this condition has resulted in several courses of Prednisone since 1998 and is likely to be a factor in the myalgias reported by the Veteran.  His pulmonary function testing revealed a mixed obstructive restrictive deficit.  It was noted the Veteran did not have the ability to walk up more than one flight of stairs and that he could not stand for more than ten minutes without the use of a walker, by his history.  It was noted he had severe dyspnea on exertion.  This report does not provide an etiology opinion for the histoplasmosis itself.

According to a March 2006 VA medical record, the Veteran reported having been diagnosed with histoplasmosis in approximately 1997, six years after he left the military.  He believed this was caused by the sand in Iraq.  He also reported having been diagnosed with fibrosing mediastinitis as a complication of histoplasmosis.  It was noted that the Veteran's physicians have told him that his disability is not due to Iraq but is rather from the Histoplasma that exists in the Cincinnati, Ohio, area.

A September 2010 VA examination report notes that the Veteran reported having first developed symptoms of a hacking cough in 1998 and waited a few months before seeking VA medical care.  He reported that he was told he had fluid and a shadow on the left lung.  Drainage of the left lung had been attempted twice in the emergency room, and the Veteran was admitted for testing.  He had a lymph node removed for biopsy and was then informed that he needed to have the lower lobe of his left lung removed due to a growth.  He had a left lower lobe resection in February 1998 for Histoplasmosis, which is a condition endemic to the Ohio River Valley.  He stated that the condition healed and then recurred in 2001 or 2002, and he was encouraged to seek disability due to decreased blood flow to the left lung.  However, the examiner noted, there were no records that the Veteran was seen in either of those years for a lung condition or care until 2007.  The Veteran also had a history of asthma that was diagnosed in 1998.

The September 2010 VA examination report includes a thorough description of the Veteran's current symptoms and his medications.  It also includes the results of a December 2009 chest x-ray, which revealed a stable chest and no active pulmonary disease.  

A June 2010 VA medical record showed no evidence of an obstructive lung defect on spirometry testing.  There was no significant response to the bronchodilator.  The shape of the flow-volume loop was normal for the Veteran's age.  The Veteran's total lung volume capacity was within normal limits.  The diffusing capacity was moderately reduced.  

The September 2010 VA examiner's diagnostic impression was that the Veteran has a history of Histoplasmosis, which is endemic to living in the Ohio River Valley and is not secondary to military service or having served in the Persian Gulf Region.  The histoplasmosis was identified as the etiology for his left lung lower surgical resection.  It was the examiner's medical opinion that the Veteran's history of Histoplasmosis, which was shown by surgical pathology as caseating granulomatous inflammation, is not caused by or a result of or aggravated by the Veteran's military service since this condition is well documented in the medical literature to be associated with living in the Ohio River Valley.  The Veteran has chronic mediastinal and left hilar adenopathy with fibrosing mediastinitis as part of his condition.  The examiner noted that the Veteran also has asthma (which she noted was actually mixed obstructive restrictive deficit as shown on his pulmonary function testing) and obstructive sleep apnea, which developed many years after military service.  It was the examiner's opinion that the Veteran's asthma and obstructive sleep apnea were not caused by or a result of or aggravated by his military service since these conditions began many years after military service.  The examiner concluded by stating that there is no current medical evidence supporting a causal relationship and/or a direct relationship between the Veteran's diagnosed condition of histoplasmosis with chronic mediastinal and left hilar adenopathy and fibrosing mediastinitis or asthma and the Veteran's environmental exposure event.  

The examiner further stated that there is no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness with a partially explained etiology.  She stated that all of the Veteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis.  It was her medical opinion that all of the Veteran's conditions as discussed above, including disability patterns and diagnosed diseases, are not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the preponderance of the evidence is against granting service connection for histoplasmosis, as the competent medical evidence of record reflects that the Veteran's histoplasmosis was caused by the fungus Histoplasma capsulatum that is found around Cincinnati, Ohio.  This assertion is expressly supported by the September 2010 VA examiner, who has expressly linked the Veteran's history of histoplasmosis to his living in the Ohio River Valley.  The September 2010 VA examiner also expressly determined that the Veteran's histoplasmosis with chronic mediastinal and left hilar adenopathy and fibrosing mediastinitis or asthma was neither caused by or aggravated by the Veteran's military service, to include his service in the Persian Gulf Region.

The Board finds the September 2010 VA examination report and opinion to be highly probative to resolving the issue of entitlement to service connection for a pulmonary disability.  This report contains a description of the Veteran's pertinent medical history.  The examiner's discussion references the specific facts of the Veteran's case, including his service treatment records and his post-service medical treatment for pulmonary symptomatology.  The examiner explains her opinion through citation to the facts of the Veteran's case and pertinent medical principles.  The Board thus finds that the VA examiner has provided adequate rationale to render her opinion highly probative to the question at hand.

In any event, the only opinion of record that specifically links the Veteran's histoplasmosis to his service in Iraq comes from the Veteran himself.  The Veteran may sincerely believe that his histoplasmosis developed as a result of exposure to bird and bat droppings in the sand in Iraq.  As a layperson, however, the Veteran is generally not capable of opining on matters requiring medical knowledge, and a relationship between his service in Iraq and his subsequent development of histoplasmosis is not a matter on which the Veteran is qualified to render an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the weight of the evidence is against granting service connection for histoplasmosis.

With respect to a pulmonary disability other than histoplasmosis, the Board notes that the Veteran has been diagnosed with severe chronic mediastinal and left hilar adenopathy.  As noted above, the December 2002 opinion from the private pulmonologist finds it likely that the Veteran developed these lung diseases while serving in Iraq, Kuwait, and Saudi Arabia from 1990 to 1991.  The February 2004 Gulf War examination report and chest x-ray opine that these disabilities are a result of the Veteran's histoplasmosis.  

The Board finds that the preponderance of the competent, probative evidence of record does not link any other pulmonary disability to the Veteran's military service.  In reviewing the private medical opinion, the Board has considered the holding of the U.S. Court of Appeals for Veterans Claims ('Court') in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), which reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  However, the Court also declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

In the case at hand, the December 2002 private medical opinion accepts the Veteran's assertion that he became ill after serving in the Gulf War from 1990 to 1991.  While not expressly stated, this opinion strongly implies that the Veteran reported having become ill immediately following his Gulf War service.  This assertion is expressly contradicted by the Veteran's in-service and post-service treatment records.  As noted above, the Veteran's service treatment records do not reflect that he became ill or complained of symptoms consistent with a pulmonary disability while in service.  His December 1991 separation examination report reflects that his lungs were clinically normal on examination, and the December 1991 separation medical history report reflects that he denied past or current asthma, shortness of breath, or pain or pressure in the chest.  Furthermore, the earliest evidence of post-service pulmonary symptomatology is from 1997, approximately six years following his separation from service.  Even if the examiner had considered the information noted above and, nonetheless, found a relationship between the Veteran's Gulf War service and his current pulmonary disabilities, his opinion does not account for any other risk factors, such as the Veteran's having lived in the Ohio River Valley and his post-service occupational exposure to ground Plexi-glass. 

On the other hand, for the reasons discussed above, the Board finds the September 2010 VA examination report to be highly probative to the question of whether the Veteran has a pulmonary disability other than histoplasmosis that is etiologically linked to his military service.  

In short, the Board finds that the probative evidence of record does not establish a relationship between any current pulmonary disability and the Veteran's military service.  As the evidence preponderates against the claim of entitlement to service connection for a pulmonary disability, to include histoplasmosis and chronic mediastinal and left hilar adenopathy, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


B.  Joint Pain

The Veteran has also claimed entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  As will be discussed in more detail in the remand below, the issue of entitlement to service connection for a bilateral hip disability, to include as due to an undiagnosed illness, is not contemplated by the decision herein.

In addition to direct service connection, the Board will consider whether the Veteran's complaints of joint pain warrant a grant of service connection under 38 C.F.R. § 3.317.  As noted above, 38 U.S.C.A. § 1117(a)(1) provides compensation for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  (Currently the presumptive period extends through December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).)  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term 'objective indications of a qualifying chronic disability' includes both 'signs,' in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Joint pain is included on the list of signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b)(5).  Disabilities will be considered chronic if they have existed for six months or more or have exhibited intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(4).

In the case at hand, the Veteran's May 1988 enlistment examination report notes no clinical abnormality of the upper extremities, lower extremities, spine, or other musculoskeletal system.  The May 1988 enlistment medical history report notes that the Veteran had broken both his left and right hands.  He noted no past or current swollen or painful joints; rheumatic fever; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or 'trick' shoulder or elbow; recurrent back pain; 'trick' or locked knee; or foot trouble.

His December 1991 separation examination report notes no clinical abnormality of the upper extremities, lower extremities, spine, or other musculoskeletal system.  The Veteran noted no past or current swollen or painful joints; rheumatic fever; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or 'trick' shoulder or elbow; recurrent back pain; 'trick' or locked knee; or foot trouble on his December 1991 separation medical history report.  He did, however, report having broken his right little finger; right middle finger; and left hand and middle knuckle.

An August 1988 service treatment record assesses that the Veteran had a resolved stress fracture of the left foot.

An August 1991 service treatment record reflects that the Veteran complained of pain in his left elbow joint and was diagnosed with a mild strain of the left forearm extensors.  

The Veteran's service treatment records otherwise contain no record of the Veteran ever having complained of or sought treatment for an injury or disease involving one or more of his joints.  

A January 1998 VA whole body radioisotope laboratory report reflects no evidence of metastatic bone disease.  

A March 2000 Gulf War registry examination record notes that the Veteran complained of knee and elbow pain since December 1999, and chronic left shoulder pain status post injury 1997.  He reported the joint pain appears every day, but the joints do not swell.  At the time, it was noted that the Veteran's symptoms did not qualify for Gulf War Illness because they had been present for less than six months.  On examination, his posture was straight, without scoliosis.  Muscles and extremities were symmetric.  Muscle strength was appropriate and equal bilaterally.  The Veteran had active range of motion without pain or limitation in all joints.  No diagnosis was made, and it was noted that the Veteran's joint pain was of unknown etiology.

An August 2003 VA medical record offers an impression of mild degenerative joint narrowing bilaterally in the Veteran's knees following x-rays.  

An October 2003 VA record notes that histoplasmosis can be associated with joint symptoms, but these usually occurred during the acute/initial stages, and arthritis after several months of histoplasmosis treatment would be unusual.

A November 2003 VA record notes the Veteran sought treatment for worsening pain in the knees and down into the ankles.  He reported compliance with exercises for his knees, hips, and ankles.  It was noted that the Veteran had significant bilateral lower extremity pain of unknown origin.  It presented as joint pain/stiffness due to prolonged steroid use, but further evaluations were being completed.  

A December 2003 VA medical record assessed the Veteran as having arthralgias.

A February 2004 VA examination report diagnoses bilateral knee arthritis based on x-ray evidence.  The examiner also diagnosed bilateral gastrox myalgia with history of right ankle sprain and opined this disability is more likely than not due to the Veteran's steroid use and inactivity.  X-rays showed no evidence of arthritis in the ankles.  The Veteran reported having sprained his right ankle in the army and that he has had pain ever since.  It was said to be less likely than not that histoplasmosis is the cause of the knee or ankle symptoms because joint problems with histoplasmosis generally only occur in the acute phases and the Veteran's joint problems did not begin until 2000, which was several years after the diagnosis of histoplasmosis and the initiation of treatment.  Serologic workup for primary rheumatologic abnormalities did not reveal another source.  In general, the examiner did not see any evidence for unexplained illness causing the Veteran's joint pain.  Knee arthritis, a prior right ankle sprain injury, and inactivity along with steroid use explained his lower extremity findings.  

A March 2006 VA fibromyalgia examination report, which was prepared by the same physician who conducted the February 2004 examination, notes that the Veteran reported the gradual onset of fatigue and pain and stiffness in his knees, ankle, and right hip in the late 1990s.  On examination, the examiner found no areas of visible swelling or deformities in the knees.  There was no knee pain or instability to anterior, posterior, valgus, or varus stresses, including the Lachman's and anterior and posterior drawer tests.  There were no knee joint effusions.  Knee tenderness was present diffusely in both knees.  McMurray's and Apley's compression tests were both negative.  There was pain with patellar compression, but no patellar instability and no grinding with patellar movement.  There was no crepitus with active knee joint movement.  The Veteran was able to perform a deep knee bend to 90 degrees bilaterally.  There were no scars present around the knee.  There was no spasm or guarding and no joint heat or redness.  No trigger points were palpated.  Flexion was to 125 degrees in the right knee and 135 degrees in the left knee, out of a total of 140 degrees.  Flexion was limited by pain in the last 8 degrees on the right and the last 10 degrees on the left.  Flexion contracture was to 0 degrees in the right knee and 0 degrees less than full in the left knee, out of a normal 0 degrees.  

There were no areas of visible swelling or deformities in the ankle joints.  Anterior and posterior drawer tests were negative, and the ankle was stable to varus and valgus stresses.  There was diffuse tenderness in both ankles.  There was no crepitus with motion.  There was no spasm angulation of the os calcis in relationship to the long axis of the tibia and fibula.  No trigger points were palpated.  Plantar flexion was to 47 degrees in the right knee and 46 degrees in the left knee, with normal being to 45 degrees.  Extension was to 18 degrees in the right knee and 17 degrees in the left knee, with normal being to 20 degrees.  Range of motion was limited by pain, which progressively increased in the last 6 and 9 degrees of dorsiflexion on the right and left ankles respectively.

In addition, the lower extremity neurologic examination showed no abnormalities.  The Veteran walked with a normal gait without circumduction, and was non-antalgic using his walker.  Without the walker, he stated he was unsteady and walked cautiously using the walls and exam table to support himself.  He was unable to stand on the toes of either foot for five seconds.  He did not attempt to toe walk, heel walk, and tandem walk.  Romberg showed intermittent swaying with self-correction.  

The VA examiner listed an impression of pain in the knees and ankles.  He found no basis to make a diagnosis of a physical condition regarding his knee and ankle symptoms.  The examiner noted that previous x-rays of these areas have been negative and there are no objective abnormalities on examination.  The Veteran had no trigger points and no tender areas on examination of the muscles.  He reported joint tenderness in the knees and ankles.  He had no signs of neurological deficit, including radiculopathy.  It was noted to be less likely than not that the Veteran had a diagnosis of fibromyalgia because he did not meet the diagnostic criteria for this condition.  The examiner's objective findings on examination were much less than the Veteran's subjective complaints.  The examiner noted that this was similar to the conclusion reached in the October 2005 VA neurological disorders examination report, which states that, "Given the complete discordance between his complaint of the severity of his headaches, his current lack of distress, and his noncompliance with treatment, it appears most likely that the veteran's complaints are for purposes of compensation rather than of a true headache disorder."  

The September 2010 VA examination report reflects that the Veteran reported a constant aching pain in the bilateral knees and ankles with a baseline severity of 3/10.  The Veteran reported that he never injured his knees or ankles and stated that they started hurting him in 2001 or 2002.  He could not get out of bed.  He reported that he sought VA medical care and was told there was no arthritis.  He denied any weakness, stiffness, deformity, instability, or giving way in the bilateral ankles.  He denied locking, lack of endurance, effusion, episodes of dislocation or subluxation, or swelling in the bilateral knees.  He denied redness, heat, or drainage in the bilateral knees or ankles.  He reported stiffness and instability or giving way in the bilateral knees and swelling in the bilateral ankles.  The examination report also contains a detailed description flare-ups in the Veteran's condition and of how he treats these conditions.

On examination, there was no painful motion at any point in the bilateral knees or the bilateral ankles.  During a flare-up or following repetitive use, the Veteran will not be additionally limited by pain, weakened movement, excess fatigability, endurance, or incoordination.  There was no objective evidence for painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was unremarkable, and there was no functional limitation on standing or walking.  There were no callosities, breakdowns, or abnormal shoe wear patterns that would indicate abnormal weight bearing.  There was no ankylosis.  There were no constitutional signs consistent with inflammatory arthritis.  There was no objective evidence for pain in the bilateral knees or bilateral ankles.  

Bilateral knee flexion and extension were full.  There was no varus or valgus motion in neutral position or in 30 degrees of flexion in either knee.  Lachman's test and anterior and posterior drawer tests were normal bilaterally.  McMurray's test was negative bilaterally.  Bilateral ankle dorsiflexion was 0 to 20 degrees, which is full.  Right ankle plantar flexion was to 70 degrees, while left ankle plantar flexion was to 60 degrees.  (The Board notes that normal ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.)  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia or fibula in either ankle.  Radiology reports from September 2010 showed no radiographic abnormality in the knees or the ankles.

In her diagnosis and discussion, the VA examiner stated that the Veteran has no pathology of the bilateral knees or bilateral ankles.  She noted that he has been worked up many times through the years by both primary care and specialty clinics with no diagnosis found and no etiology for his complaints.  She opined that there is no evidence for undiagnosed illness since there is no pathology.  It was her medical opinion that, since there is no condition found, the Veteran's condition of no pathology of the bilateral knees and bilateral ankles is not caused by or the result of or related to any incident of military service.  She also opined that there is no current medical evidence supporting a causal relationship between a bilateral knee and ankle disability and the Veteran's environmental exposure event in service.  

As noted above, the September 2010 VA examiner further stated that there is no evidence of a diagnosable but medically unexplained chronic multisymptom illness with a partially explained etiology.  (As will be discussed in more detail below, this conclusion is based in part on a determination that the Veteran's complaints of current joint symptoms are not credible.)

Based on the above evidence, the Board finds that service connection for joint pain is not warranted.  The Board finds a preponderance of the evidence is against finding a currently diagnosed disability of the joints, and a preponderance of the credible evidence of record is against finding a qualifying chronic disability for which service connection is warranted.

In reaching this conclusion, the Board finds the September 2010 VA examination report to be the most probative evidence of record.  This opinion was provided by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  As discussed above, this opinion was based upon review of the claims folder, including the Veteran's service treatment records and post-service medical evidence.  The report discusses the Veteran's pertinent medical history and includes a thorough physical examination.  The examiner clearly explains her basis for finding no pathology of the bilateral knees and ankles and explains why a finding of undiagnosed illness would not be appropriate.  Therefore, the Board finds the September 2010 opinion to be highly probative to determining whether the Veteran may be diagnosed with a current joint disability and, if not, whether the Veteran has exhibited any objective indications of a qualifying chronic disability.

With respect to the question of whether a diagnosis of a joint disability is warranted, the Board finds the September 2010 examination report to be more probative than the February 2004 and March 2006 examination reports, which collectively (as both were written by the same physician) offer internally inconsistent examination findings and diagnoses.  Briefly, the February 2004 report diagnoses myalgia of the ankles and arthritis of the knees, while the March 2006 report offers no ankle or knee diagnoses.  The February 2004 report notes x-rays showing arthritis of the knees, while the March 2006 report notes that previous x-rays were negative.  The March 2006 report discussion notes no tender areas on examination, despite having noted diffuse tenderness during the physical examination.  The March 2006 opinion also notes there were no objective abnormalities on examination, while later noting that objective findings on examination were much less than the Veteran's subjective complaints.  These contradictions ultimately produce an incoherent etiology opinion of greatly diminished probative value when compared to the opinion of no current diagnosable joint disability that is offered in the September 2010 VA examination report.  

The Board notes that the Veteran himself has asserted that he has current joint pain that is related to his military service.  Even if the Board were to find the diagnosis of a joint disability in the case at hand to be a relatively simple medical question   that requires no specialized training, see Jandreau, supra., the Board notes that the Veteran, as a lay person, is not competent to attribute his current joint pain to military service that ended years before any joint pain complaints.  In the case at hand, the most probative indication of the Veteran's history of joint pain appears in the March 2000 Gulf War registry examination.  The resulting examination report reflects that the Veteran reported his knee and elbow pain began in December 1999 and his left shoulder pain began following an injury in 1997, both of which were at least five years following his separation from service in December 1991.  The Board finds that the Veteran does not possess the medical expertise to link any current joint pain to military service that ended more than five years earlier.

The Board next observes that, although the Veteran is a lay person, he is competent to report that he currently experiences symptoms of joint pain.  See Jandreau, supra. (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In the case at hand, the Board does not find the Veteran's reports of chronic joint pain to be credible.  This conclusion is based on the Board's own review of the claims file and on the impressions of various VA examiners.  For example, the March 2006 VA examiner found that "His objective findings on examination are much less than the subjective complaints, similar to the conclusion reached by [the October 2005 VA examiner] in her evaluation of his headaches.  There is no basis to make a diagnosis of a physical condition regarding his right hip, knee, and ankle symptoms at this point in time."
  
The September 2010 VA examiner described her October 2005 examination as follows: 

I did a VA compensation and pension examination dated 10/12/05 and diagnosed headache complaints vastly out of proportion to any objective findings.  His description of his headaches changes with the encounter.  Given the complete discordance between his complaint of the severity of his headaches, his current lack of distress, and his noncompliance with treatment, it appears most likely that the veteran's complaints are for purposes of compensation rather than of a true headaches disorder.  There is nothing in the evidence of record to suggest the objective presence of a headache disorder.

The October 2005 VA headaches examination report described the following:

[The Veteran] complains of currently having a severe headache rating as an 8/10 on the pain scale, but there are absolutely no signs of distress.  He is also noted to be carrying a cane for assisted ambulation.  When questioned as to why, he states that he has a "balance problem" with no further description....  On testing of ambulation, the veteran is asked to refrain from use of his cane.  His wife is present with him and just injured her knee and is returning from her own emergency room visit wearing a large leg brace.  She wants to jump up to catch the veteran since she states that he will fall but is not allowed to do so.  When assured that neither his wife nor I will catch him should he fall, his gait is completely normal.  When leaving the area walking down the hall, he carries the cane at times without touching the ground with it.  At other times, he taps it on the ground but at no times is observed using it for balance or assisted ambulation.  It is more in the nature of a prop.

Given the persuasive and consistent findings noted on VA examination that indicate that the Veteran is inventing or exaggerating his symptoms for compensation purposes, the Board must conclude that the Veteran's reports of chronic joint pain are not credible.  In the absence of credible evidence of current joint pain, the Board cannot find that the Veteran has exhibited objective indications of a qualifying chronic disability for the purpose of establishing entitlement to service connection for joint pain based on an undiagnosed illness.

In short, the Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to service connection for joint pain, excluding bilateral hip pain, to include as due to an undiagnosed illness.  In making this decision, the Board has considered the benefit-of-the-doubt-doctrine, but it does not apply, because the preponderance of the evidence is against the claim.  Gilbert, supra.; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Sleep Problems

The Veteran has claimed entitlement to service connection for sleep problems, to include as due to an undiagnosed illness.  The Veteran has identified these sleep problems as nightmares and flashbacks of combat-related experiences as a result of PTSD.  To the extent that the Veteran is claiming sleep problems as a symptom of PTSD or other acquired psychiatric disability, that claim will be addressed below in the Board's discussion of the claim of entitlement to service connection for an acquired psychiatric disability.

A March 2000 VA Gulf War examination report notes that the Veteran reported his sleep disturbances started in January 1992.  He reported usually sleeping four or five hours in a 24-hour period and always feeling tired.  He stated that his body jerks in bed almost every night and that his wife can no longer sleep with him because his body movements keep her awake.  He denied restless legs or muscle cramping other than cramping of the left forearm.  He denied nightmares, night sweats, sleep apnea, and snoring except when exceptionally tired.

A February 2004 VA Gulf War examination report notes that the Veteran reported having had some snoring since 1992, and his girlfriend reported some rare episodes of sleep apnea.  He reported having difficulty getting to sleep and staying asleep.  He reported sleeping approximately four hours per night without medication and six hours per night with medication.  He reported that he does not wake refreshed and that he is fatigued during the day.  It was later noted that a March 2004 sleep index showed a significant index of hypopneas, consistent with obstructive sleep apnea.  The examiner opined that the obstructive sleep apnea, PTSD, and depression are the primary reasons for his sleep difficulties.

The Veteran underwent a sleep study in July 2009.  This study demonstrated severe obstructive sleep apnea resulting in fragmentation and moderate episodic hypoxemia.  There appeared to be a satisfactory response to positive airway pressure treatment with improvement in respiratory stability and sleep continuity.  

The September 2010 VA examination report diagnoses obstructive sleep apnea, which developed many years after military service.  The examiner opined that the Veteran's obstructive sleep apnea is not caused by or a result of or aggravated by his military service, and there is no nexus with which to link them to military service.  

In light of the findings of the March 2004 VA physician's report and the July 2009 sleep study, the Board observes that the Veteran's sleep problems are most likely due to obstructive sleep apnea.  In essence, the Board finds this diagnosis to be the most probative evidence of record.  As the provisions of 38 C.F.R. § 3.317 specifically do not apply to diagnosed conditions, service connection based on an undiagnosed illness or chronic multisymptom illness such as chronic fatigue syndrome is not warranted.

The Board will next address the question of whether the Veteran's sleep apnea may be directly related to service.  While the date of onset of the Veteran's sleep apnea is unclear, the Board notes that the Veteran's service treatment records contain no complaints of or treatment for sleep apnea in service.  Furthermore, as noted above, the Veteran expressly denied sleep apnea in the March 2000 Gulf War examination, and there is no evidence of sleep apnea prior to that examination.  The earliest evidence of sleep apnea is the March 2004 diagnosis from the February 2004 VA examination report.  Furthermore, the September 2010 VA examination report indicates that the Veteran's sleep apnea did not manifest until many years following his separation from service.  

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the only competent etiology opinion of record is against the claim.  As there is no lay or medical evidence suggesting the presence of sleep apnea in service, or otherwise relating that disorder to service, the Board finds that the preponderance of the evidence is against service connection for that disability.

In summary, the Board has reviewed the record, and concludes that the preponderance of the credible and probative evidence is against the claim for service connection for sleep problems and the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  The claim of entitlement to service connection for sleep problems is thus denied.

D.  Acquired Psychiatric Disability

The Veteran has also claimed entitlement to service connection for PTSD based on his stressful experiences while serving in Southwest Asia during the Persian Gulf War.  As noted above, this issue has been expanded to encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.

The establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has mentioned experiencing SCUD alerts, travelling over minefields in a Bradley armored vehicle with antipersonnel mines exploding beneath the vehicle, clearing booby trapped bunkers, capturing and searching prisoners of war, disarming Iraqis at checkpoints, chasing a POW into a tunnel, being subjected to indirect fire from mortars and artillery, and being exposed to oil fires in Northern Kuwait.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

In the case at hand, the Veteran is demonstrated to have received a Combat Infantry Badge (CIB), which establishes that he engaged in combat with the enemy.  The Veteran's reported stressors are related to his combat experiences and are consistent with the circumstances, conditions, or hardships of his service.  Therefore, the Veteran's reported stressors are conceded, and no further verification attempts are necessary.

In terms of a current disability, the Board notes that there are some contradictory diagnoses of record.  The Board will first determine whether the most probative evidence of record indicates that a PTSD diagnosis is warranted.  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV.  The DSM-IV criteria are as follows:

A. The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.

B. The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C. Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D. Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response

E. Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.

F. The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

DSM-IV, DC 309.81. 

The Board has reviewed the Veteran's VA and private medical records.  Briefly, a March 2000 VA PTSD research record notes that the Veteran did not meet the DSM-IV criteria for any psychiatric disability.  A December 2003 record offers an assessment of PTSD based on symptoms as reported by the Veteran and his girlfriend.  A March 2004 private medical record reflects that a DSM-IV evaluation showed possible PTSD, and possible PTSD was also indicated on a May 2004 VA medical record.  

A November 2004 VA PTSD evaluation resulted in a diagnostic impression of generalized anxiety disorder, subthreshold for PTSD.  This evaluation notes the same stressors that were discussed during the VA examinations and the Vet Center evaluation and will be described in more below.  The doctor who conducted the November 2004 evaluation noted that testing revealed the Veteran's report of PTSD symptoms in the last week was subthreshold of a diagnosis of PTSD.  Additional testing revealed the Veteran did not meet the criteria for major depressive disorder, panic disorder, substance abuse/dependence, social phobia, obsessive-compulsive disorder, agoraphobia, or psychosis.  The Veteran described episodes of panic that did not meet criteria for panic attacks.  Based on his endorsement of symptoms, generalized anxiety disorder best fit his endorsement of excessive anxiety/chronic worry since he lost his job, feeling on edge, easily fatigued, difficulty concentrating, irritability, muscle tension, and sleep disturbance.  

A March 2007 VA medical record also notes an assessment of generalized anxiety disorder, subthreshold PTSD secondary to Desert Storm trauma, by report.  An October 2008 VA medical record notes an assessment of panic attack; anxiety, not otherwise specified; and history of depression, not otherwise specified.  

There are two VA PTSD examination reports of record.  The first of these is a March 2004 VA examination report that diagnoses depressive disorder, not otherwise specified.  The examiner found that the Veteran's history, clinical presentation, and physiological test results suggested a preoccupation with health matters and a mild depression likely associated with physical issues and his current situation.  The examiner also observed several strong indicators suggesting that the Veteran was over-reporting pathology.  Thus, the examiner could not establish a PTSD diagnosis at the time because he felt that the Veteran was likely exaggerating his PTSD symptoms.  

The VA examiner observed that the Veteran's reports of his childhood suggested elements of neglect and/or abuse.  He and his first wife had divorced after three years.  He was now living with his girlfriend, and it appeared they were inseparable.  The Veteran had been unemployed since 2002 because of health problems.  He did not report any delinquency, legal problems, or substance abuse.  The Veteran reported his main activity was building model trains, and that he had to give up his more physical pastimes because of his physical problems.  

The Veteran reported that, in service, he was in the war zone for approximately four months and in a potential combat situation for less than one month.  Although his unit had been under fire at times and a vehicle in which the Veteran had been riding had fired its guns, the Veteran himself had never fired his weapon.  He reported that the vehicle he had been in took mortar fire.  The Veteran estimated he felt he was in danger of being injured or killed one or two times during his tour.  He reported that the Bradley fighting vehicle had once driven through an area strewn with anti-personnel mines and that he could hear the mines going off under the tank.  While this was a fearful experience, it was not overwhelming.  He reported that the main task of his unit was to capture POWs and search their bunkers for weapons and explosives.  The examiner estimated that the Veteran's traumatic stress exposure level was generally mild.  

The Veteran reported that his main psychiatric problems were sleep disturbance and increased nervousness.  The Veteran's girlfriend confirmed he was a restless sleeper and sometimes flailed about in the bed and/or attacked her at night.  He would also cry out things in his sleep, such as "There's a bomb!" or "Be quiet, watch your step!"  Appetite was described as poor.  His libido was described as depressed for the past two months, and he reported that he was afraid of getting winded from physical exertion.

On examination, he was oriented to time, place, person, and purpose of the examination.  He appeared his stated age and presented somewhat unkempt.  He was casually dressed and appeared in need of a haircut and shave.  No inappropriate behaviors were noted.  The Veteran's voice was fairly well-modulated, and his speech was coherent and easy to understand.  His rate of speech was normal.  Eye contact was appropriate.  His mood seemed essentially flat and his affect was mood congruent, suggesting a possible mild depression.  Attention and concentration appeared to be within normal limits.  There was no evidence of impaired impulse control or panic attacks.  

No impairment of thought processes or communication was found.  Thought processes appeared generally logical and linear and there was no evidence of delusions, hallucinations, or any other psychotic process.  There was some indirect evidence of suicidal ideation, and he acknowledged having entertained the idea of suicide because of his physical disabilities and their implications for his future.  When questioned about this, however, the Veteran denied any active or imminent intentions of harming himself.  

With respect to PTSD, the Veteran reported the following stressors: (1) going through a mine field in the Bradley fighting vehicle and hearing the anti-personnel mines exploding underneath; (2) clearing out booby-trapped bunkers; (3) being anxious over possibly setting off unexploded ordinance in those bunkers.  These stressors were considered relatively mild and of short duration.  

The Veteran also reported the following PTSD symptoms: (1) distressing dreams about the events; (2) becoming upset at reminders (watching the current Gulf War news); (3) feeling claustrophobic at being in confined spaces; (4) memory loss over events; (5) startle response at hearing fireworks, loud noises; (6) feeling cut off from other people; (7) sleep disturbances; (8) feeling jumpy and startling easily; and (9) finding it difficult to imagine a long lifespan.

On testing, the Veteran scored an 89 on the Davidson Trauma Scale, which formally attempts to quantify PTSD symptoms.  This score was noted to be well above the cut-point of 68.  However, the examiner noted the subjective nature of this test and that there was reason to believe the Veteran might be over-reporting his PTSD symptoms.  In explaining this impression, the examiner noted that the Veteran's MMPI-2 F-K difference indicated gross exaggeration.  The examiner also found evidence supporting the notion of exaggeration in the Veteran's relatively mild mental status examination when his clinical presentation did not reflect the level of psychopathology the Veteran was claiming.  The examiner further noted that he had had a chance encounter with the Veteran in which he observed the Veteran getting off the elevator just prior to his examination.  He noted there were no signs of distress, despite the Veteran's reports of claustrophobia including a fear of elevators.  

Attention and concentration appeared to be within normal limits on testing.  The examiner found the results of the short-term memory testing to be a bit more difficult to interpret due to some curious and unexpected inconsistencies in the Veteran's performance.  For example, the examiner noted that the Veteran appeared unable to recall much information from the Logical Memory subtest but scored significantly higher on the Verbal Paired Associations subtest.  He noted that, normally, if an individual was experiencing memory dysfunction, both subtest scores would be depressed.  The examiner noted that the above inconsistencies casted some doubt on the validity of the results.

In summary, the examiner noted, several of the psychological tests suggested the Veteran was likely grossly exaggerating his symptoms to the point where an accurate assessment of any possible PTSD was not possible at this time.  The examiner stated that the most charitable interpretation of the Veteran's exaggerations was that they were a "cry for help."  The examiner noted that the Veteran certainly did seem concerned and worried about health issues.  

In terms of diagnosis, the examiner opined that, based upon the Veteran's history and clinical observations, the Veteran is likely mildly depressed secondary to his physical condition and economic situation.  With regards to PTSD, the examiner did not have any confidence in making that diagnosis for the above reasons.  

Also of record is a VA examination report from October 2010.  This examination report diagnosed depressive disorder, not otherwise specified.  The examiner noted the Veteran's verified combat experience and that, while he meets Criterion A, he does not meet full DSM-IV criteria for a PTSD diagnosis.  She noted that several of the symptoms that were endorsed by the Veteran were not related to PTSD but were better explained by depression or other factors as described within the examination report.  She stated that any symptoms not attributable to depression (such as distressing dreams and exaggerated startle response) are not causing clinically significant distress or impairment to warrant an anxiety disorder diagnosis.  

The examiner found that the Veteran's depressive disorder, not otherwise specified, is well-controlled with his current medical.  She specifically noted that his depressed mood has resolved, as well as his difficulty sleeping and poor attention/concentration/thinking.  The examiner found the Veteran's depressive disorder, not otherwise specified, is less likely as not caused by or a result of his military combat trauma or military service.  She noted that the Veteran's service treatment records are silent for any mental health conditions and that he reported his symptoms began in 1994, three years after his military discharge.  

The VA examination report reflects that the Veteran has been seeing a psychiatrist through VA for six years and that he has been on medication that helps his depression.  He also reported going to the Vet Center for counseling monthly.  

The Veteran reported that he had several jobs following service because he would become angry with someone and then look for another job.  He reported that he was fired from the Post Office for coming in late three times and noted that this was right after he returned from the Gulf War and was having sleep difficulties.  

The Veteran reported that he was married to his first wife for less than three years but separated due to her alcoholism.  He was with his second wife for eight years prior to her infidelity.  He reported that he lives with his current girlfriend and that they have a pretty good relationship.  He also reported having good relationships with his girlfriend's children and nephew and with his former in-laws.  He reported he still talks to his mother weekly and that he and his girlfriend get together with her friends to play cards every weekend.

On examination, the Veteran was causally, cleanly, and appropriately dressed.  He was alert and oriented.  Behavior was cooperative.  Psychomotor activity was within normal limits.  Eye contact was good.  Speech rate, volume, and tone were unremarkable.  Communication was good.  Mood was bright.  Affect was congruent and appropriate.   Thought process and thought content were unremarkable.  There were no signs of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent.  He was a good historian.  There was no inappropriate behavior displayed during the evaluation.  

The Veteran denied feeling particularly depressed or anxious (other than about bills) and reported getting aggravated with people on Xbox.  He reported a history of panic attacks but denied having any in a very long time.  His girlfriend confirmed that his mood is pretty good, other than on Xbox, where people make him angry.  She reported that he has not had any mood swings since she met him.  She reported that he has not thrown anything or gotten out of hand attitude-wise.  She reported that the Veteran is happy-go-lucky and has a good attitude and is in a good mood.  She reported that his level of interest in things is good, but that he cannot do much of anything because he gets easily out of breath.  The Veteran reported that his energy level is variable.  

The Veteran reported that he typically gets two hours of sleep per night and three hours of sleep per day.  He reported difficulty sleeping at night because he used to get flashbacks when he came back from service.  He also reported poor sleep hygiene along with a lack of schedule and a lack of responsibilities that are more likely causing his current sleep pattern rather than any mental health symptoms.  He had his girlfriend agreed he is only irritable when playing with others on the Xbox.  

The Veteran is independent with activities of daily living and denied problems with personal hygiene or self-care.  Due to his physical problems, he only does minimal household chores.  He believes that his memory has been poor since he returned from the Gulf.  He described absent-mindedness.  He reported that his attention and concentration are not very good and that he has difficulty reading books now.  He reported a history of suicidal ideation until he started receiving disability income.  

He reported that he served in combat in the Middle East, including Iraq, Kuwait, and Saudi Arabia.  He described going through a minefield on the back of an armored vehicle and hearing anti-personnel mines going off underneath.  He reported that he could feel the vehicle zigzag to miss the mines.  He reported that no one was hit when going through the minefield.  He also reported being subject to SCUD missile attacks and having to wear his chemical protective gear.  He reported that he was anxious at the time and was afraid he would die.  

The Veteran denied having distressing recollections of his traumatic experiences.  He reported having distressing dreams or nightmares once or twice a week.  He endorsed acting or feeling as if his trauma were recurring, but he was actually describing exaggerated startle response.  He denied intense physical or psychological distress upon exposure to cues.  He endorsed physiological reactivity upon exposure to cues once or twice a week.  

He reported having daily efforts to avoid thoughts, feelings, or conversations about his trauma, although with further discussion it appears this is less frequent.  He gave the example of watching the military channel and flipping the station if something comes on about the Gulf War.  He endorsed efforts to avoid activities, places, or people that remind him of his trauma.  He denied an inability to recall important aspects of his trauma.  He denied markedly diminished interest or participation in significant activities.  He endorsed feeling detached or estranged from others, but this is unrelated to PTSD.  (He discussed feeling different because he is no longer able to work due to physical conditions.)  He denied a restricted range of affect or sense of foreshortened future.  

The Veteran endorsed hypervigilance, but with further discussion it appeared the Veteran was referring to his looking outside in his yard to see if children are hitting golf balls or picking his flowers.  The Veteran reported having an exaggerated startle response.  

The Veteran believes his symptoms began around 1994.  He reported that his only post-military trauma was lung surgery, as he did not know if he would make it through.  He reported being significantly upset that he cannot work as a result of the surgery and lung condition.

Also of record is a May 2004 private medical record in with the Veteran was diagnosed with PTSD.  This report reflects that the Veteran satisfied the following DSM-IV criteria: A 1, 2; B 2, 3; C 1, 4, 5, 6; D 1, 2, 3, 5.

The May 2004 opinion provides a detailed description of the Veteran's in-service stressors.  It notes that the Veteran was trained as a mechanized infantryman (Bradley fighting vehicle) and as a Bradley dismounted infantryman with a shoulder-fired/wire-guided anti-tank specialty.  He was initially deployed to Germany and then to the Persian Gulf.  He reported that his unit moved against the enemy and made contact with the Republican Guard.  The second or third day of contact, the dismount soldiers were kept inside the vehicle and spent several hours experiencing the sounds of fire and explosions.  During that time, the Veteran endorses an adrenaline rush.  When troops were able to deploy from the vehicles, the Veteran witnessed a landscape of burning tanks and POWs.  His immediate assignment was to corral and search prisoners, now armed with a M249.  That night, he was assigned the duty of pursuing a POW into a tunnel with a 45-caliber pistol and night vision goggles.  He apprehended the prisoner.

The second day, while on the move, the Veteran could hear his Bradley hitting anti-personnel mines and, from the zigzagging movement, knew the vehicle was avoiding anti-tank mines.  The vehicles were equipped with thermal imaging devices to pick up on anti-tank mines.  Contact was made with the Medina Division.  The Veteran was stuffed in the Bradley during the pitched battle for approximately two hours.  Upon ground deployment, he described nothing but fire and smoke.

His next move was to chase the Third and Fourth Divisions of the Republican Guard.  His primary duty at that point evolved into catching and managing POWs.  The POWs were often problematic in their convoluted emotional states and hunger, and the Veteran recalled one instances when he had to put the muzzle of his weapon to an enemy's head.

The mechanical unit subsequently set up a perimeter just north of Kuwait and, after about a week, the unit was deployed to set up checkpoints.  The tension would intensify every time a vehicle approached the Veteran's position.

The Veteran's readjustment post-Persian Gulf was noted to have been problematic.  Physical illness and irritability were noted to have been pervasive and chronic.  The Veteran has not been able to hold a job and his emotional state is marked by hopelessness and helplessness.  Treatment options have been discussed, and the Veteran was encouraged to (1) define his trauma and anxiety concisely; (2) identify what it has done to him; (3) identify how he has played the anxiety out behaviorally; and (4) develop stress-releasing techniques.  

As discussed above, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri, supra.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean, supra. 

The Board finds the opinions of record to be probative to the question at hand, as they were offered by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, supra.  The private opinion was offered by a counseling therapist, while the VA opinions were given by psychologists.  In addition, the Board notes that each of these opinions thoroughly discusses the Veteran's reported in-service stressors.  

However, the Board must find greater probative value in the March 2004 and October 2010 VA opinions that weigh against the claim than in the May 2004 supporting opinion.  Specifically, the Board notes that the VA examiners' opinions include thorough discussions of the pertinent DSM-IV criteria and explain precisely why the Veteran's symptoms do not satisfy the DSM-IV criteria for PTSD.  On the other hand, the private report merely lists by number which of the DSM-IV criteria are satisfied by the Veteran.  His report mostly describes the Veteran's in-service traumas without mention of his current symptoms.  Such an omission severely diminishes the probative value of the accompanying PTSD diagnosis.

Similarly, the PTSD diagnoses that are contained in the Veteran's treatment records do not discuss how the Veteran satisfies the DSM-IV criteria.  Furthermore, the most detailed of the Veteran's psychiatric treatment records do not diagnose PTSD.  

Thus, because a preponderance of the evidence is against finding that the Veteran may be currently diagnosed with PTSD, entitlement to service connection for PTSD may not be granted.  See Brammer, supra.

The Board has also considered whether entitlement to service connection may be granted for a psychiatric disability for which the Veteran is currently diagnosed, including depressive disorder or generalized anxiety disorder.

The Board finds, however, that service connection for any such disability is not warranted.  Specifically, the Board notes that there is no indication of an acquired psychiatric disability during service.  The Veteran's May 1988 enlistment and December 1991 separation examination reports reflect that he was clinically normal psychiatrically.  He denied any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort on his May 1988 enlistment and December 1991 separation medical history reports.  His service treatment records do not otherwise reflect that ever complained of or sought treatment for symptoms of a psychiatric disability during service.  

Furthermore, none of the relevant medical opinions, which are discussed above, provide an etiological link between an acquired psychiatric disability (other than PTSD) and the Veteran's military service.  In fact, the highly probative October 2010 VA examination report expressly found that the Veteran's depressive disorder, not otherwise specified, is less likely as not caused by or a result of his military combat trauma or military service.  This opinion was based on the fact that the Veteran's service treatment records were silent for any mental health conditions and that he reported his symptoms began in 1994, three years after his military discharge.  

In summary, the Board finds that entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder not otherwise specified, is not warranted.  A preponderance of the evidence of record is against finding that the Veteran has a current PTSD diagnosis and is against finding an etiological link between another acquired psychiatric disability, including depressive disorder not otherwise specified or generalized anxiety disorder, and the Veteran's military service.  As the evidence preponderates against the claim of entitlement to service connection for an acquired psychiatric disability, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 



ORDER

Entitlement to service connection for a pulmonary disability, to include histoplasmosis and chronic mediastinal and left hilar adenopathy, is denied.

Entitlement to service connection for joint pain, to exclude bilateral hip pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep problems, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, is denied.


REMAND

As mentioned above, the Veteran's claim of entitlement to service connection for joint pain also included bilateral hip symptomatology.  As discussed in the prior Board remand, a new VA examination was required to reconcile conflicting information contained in the February 2004 and March 2006 VA examination reports.  

The February 2004 report diagnosed quadriceps myalgia, while the March 2006 report made no hip diagnosis.  The March 2006 report discussion notes no tender areas on examination, despite having noted diffuse tenderness during the physical examination.  The March 2006 opinion also notes there were no objective abnormalities on examination, while later noting that objective findings on examination were much less than the Veteran's subjective complaints.  

As discussed above, similar complaints became apparent with the joint pain issue in general.  The September 2010 VA examination report resolved these inconsistencies with respect to the Veteran's knees and ankles.  It did not, however, address the Veteran's hips.  Therefore, the Board finds that a remand of the issue of entitlement to service connection for bilateral hip pain is necessary before this issue may be properly resolved.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current hip disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should provide a diagnosis of any hip pathology found.  As to any disability found on examination, the examiner should specifically comment on the etiology of that disability.  In particular, the examiner should comment on whether it is at least as likely as not (i.e., to at least a 50- 50 degree of probability) that the hip disability is related to any incident of military service.  If no diagnosable hip disorders are identified or if the examiner identifies symptoms that are not attributable to a known diagnosis, the examiner should indicate whether there are any objective medical indications that the Veteran is suffering from joint problems.  The examiner should indicate whether his symptoms are attributable to a diagnosed illness, an undiagnosed illness, or a medically unexplained chronic multi symptom illness.  If he has an undiagnosed illness, the examiner should state whether there is affirmative evidence that this condition was incurred during active duty in the Southwest Asia theater of operations, or whether there is affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred between his departure from the Southwest Asia theater of operations and the onset of the illness.

Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


